DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
For examining purposes, claim 17 will be treated as if it is dependent upon independent claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CONWAY (US 2016/068745 cited by applicant).
 	With respect to claim 1, the reference discloses a treatment fluid for time-released iron control in a well in a subterranean formation comprising a time-released form of a complexing agent or reducing agent, wherein the agent forms a soluble product with iron. In particular, CONWAY discloses (see claims) a method of fracturing using a fluid comprising a time-released form of a metal complexing agent, said delayed release 

With respect to claim 2, the reference teaches wherein the time-released form of the complexing agent or reducing agent is in a form that provides a varying time-release profile for the agent. See [0020-0021] and the claims.

With respect to claim 3, the reference teaches comprising a first amount of the time-released agent in a form to release at a first time and a second amount of the time-released agent in a form to release at a second time. See [0020-0021] and the claims.

With respect to claim 4, the reference teaches wherein the time-released complexing agent or reducing agent provides a continuous timed release profile from a start time to an end time. See [0020-0021] and the claims.

With respect to claim 6, the reference teaches wherein the complexing agent is a metal chelating agent. See [0020-0021] and the claims.

With respect to claim 7, the reference teaches wherein the metal chelating agent is selected from the group consisting of citric acid, glycine, NTA (nitrilotriacetic acid), EDTA (ethylenediaminetetraacetic acid), PDTA (1,3-propylenediaminetetraacetic acid), HEDTA (hydroxyethylethylenediaminetriacetic acid), DTPA (diethylenetriaminepentaacetic acid), HEIDA (hydroxyethyliminodiacetic acid), CDTA (cyclohexanediaminetetraacetic acid), DPAS (diphenylaminesulfonic acid), EDDHA (ethylenediaminedi(o-hydroxyphenylacetic) acid), HACA (hydroxyaminopolycarboxylic acid), oxalic acid, malonic acid, succinic acid, malic acid, maleic acid, tartronic acid, tartaric acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, phthalic acid, terephthalic acid, aconitic acid, carballylic acid, trimesic acid, isocitric acid, phosphonic acids, and mixtures thereof. See [0020-0021] and the claims.

With respect to claim 9, the reference teaches wherein the time-released form of the complexing agent or reducing agent is encapsulated within a coating. See [0020-0021] and the claims. 

Claim(s) 1, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN’757 (CN 101239757 cited by applicant)..
 	With respect to claim 1, the reference discloses a treatment fluid for time-released iron control in a well in a subterranean formation comprising a time-released form of a complexing agent or reducing agent, wherein the agent forms a soluble product with iron. In particular, CN’757 discloses (see abstract) a scale inhibitor used in 

With respect to claim 4, the reference teaches wherein the time-released complexing agent or reducing agent provides a continuous timed release profile from a start time to an end time. See the abstract.

With respect to claim 5, the reference teaches wherein the complexing agent is a non-chelating agent selected from the group consisting of formic acid, acetic acid, propionic acid, lactic acid, gluconic acid, glucoheptonic acid, and mixtures thereof. See the abstract.
 
With respect to claim 6, the reference teaches wherein the complexing agent is a metal chelating agent. See the abstract.

With respect to claim 7, the reference teaches wherein the metal chelating agent is selected from the group consisting of citric acid, glycine, NTA (nitrilotriacetic acid), EDTA (ethylenediaminetetraacetic acid), PDTA (1,3-propylenediaminetetraacetic acid), HEDTA (hydroxyethylethylenediaminetriacetic acid), DTPA (diethylenetriaminepentaacetic acid), HEIDA (hydroxyethyliminodiacetic acid), CDTA (cyclohexanediaminetetraacetic acid), DPAS (diphenylaminesulfonic acid), EDDHA (ethylenediaminedi(o-hydroxyphenylacetic) acid), HACA (hydroxyaminopolycarboxylic 

With respect to claim 9, the reference teaches wherein the time-released form of the complexing agent or reducing agent is encapsulated within a coating. See the abstract. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONWAY alone.
  	With respect to depending claims 8 and 10-15, the reducing agent and coating composition(s) re considered obvious design choice. Further, the coatings are considered obvious variants, and therefore would have been considered obvious to one skilled in the art to employ such alternative materials in the invention of CONWAY as based on the desired treatment to be applied therewith. 

Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONWAY alone.
  	With respect to claim 16, CONWAY may not explicitly teach a treatment fluid for time-released iron control comprising: a first amount of a time- released form of a complexing agent or reducing agent, wherein the first amount of the time- released agent is released at a first time, and a second amount of time-released form of a complexing agent or reducing agent, wherein the second amount of the time-released agent is released at a second time. However, the time-released form of the metal complexing agents in document CONWAY are disclosed with several possibilities for the coating(s), |.e. several different release-time. It would be obvious for the skilled person to combined several of these coatings (i.e. having several type of time-released particles) if he wants to solve the technical problem of providing different release times. 

	With respect to claim 18, a method for controlling iron in a w ell in a subterranean formation comprising: providing a treatment fluid comprising a time-released form of a 

 	With respect to depending claims 17 and 19-24, the features are considered obvious to one skilled in the art. 

Double Patenting
Claims 16-17 of this application is patentably indistinct from claims 16-17 of Application No. 17170248. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2984014 teaches a timed-release method that includes suitable iron control agents that include a number of organic acids, including ascorbic acid, erythorbic acid, and alkali metal salts thereof, complexing agents of the soluble forms of iron, such as the aminopolycarboxylic acid derivatives, citric acid, acetic acid or
salicylic acid, and triethanolamine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/3/2021